UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5015



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILBUR EDDIS CLINE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CR-04-1066)


Submitted:   March 30, 2006                   Decided: April 6, 2006



Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wilbur Eddis Cline appeals his conviction and 180-month

sentence imposed after he pled guilty to conspiracy to possess with

intent to distribute and to distribute more than five hundred grams

of cocaine and more than fifty grams of crack cocaine, in violation

of 21 U.S.C. § 846 (2000).    Cline’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), raising several

issues but stating that, in his view, there are no meritorious

issues for appeal.     Cline was informed of his right to file a pro

se supplemental brief but has not done so.    We affirm.

          Counsel questions whether the district court complied

with Fed. R. Crim. P. 11 in accepting Cline’s guilty plea.   Because

Cline did not move in the district court to withdraw his guilty

plea, we review his challenge to the adequacy of the Rule 11

hearing for plain error.    United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).    Our review of the transcript of the Rule 11

hearing leads us to conclude that the district court fully complied

with the requirements of Rule 11.   We therefore find no plain error

in the court’s acceptance of Cline’s guilty plea.

          Next, counsel raises as potential issues whether the

district court properly classified Cline as a career offender

pursuant to U.S. Sentencing Guidelines Manual § 4B1.1 (2004), and

whether, in light of United States v. Booker, 543 U.S. 220 (2005),

such classification violates the Sixth Amendment.     Cline did not


                                 - 2 -
object in the district court; thus, we review for plain error.

United States v. Harp, 406 F.3d 242, 245 (4th Cir.) (stating

standard of review), cert. denied, 126 S. Ct. 297 (2005).                      We

conclude that the district court properly designated Cline as a

career offender. See id. (discussing elements of USSG § 4B1.1(a)).

We also find that Cline’s Sixth Amendment argument is foreclosed by

our decision in United States v. Collins, 412 F.3d 515, 521-23 (4th

Cir. 2005).

          Counsel also suggests that the district court erred in

sentencing Cline to a 180-month sentence. Our review of the record

convinces us that the district court properly calculated the

advisory sentencing guideline range, which included a downward

departure under USSG § 5K1.1, p.s., based upon Cline’s substantial

assistance, and that the sentence is reasonable.                     See United

States   v.    Moreland,    437   F.3d    424,     432-33    (4th    Cir.   2006)

(discussing     process    in   which   district    courts    must    engage   to

sentence defendants post-Booker); United States v. Green, 436 F.3d

449, 457 (4th Cir. 2006) (“[A] sentence imposed within the properly

calculated Guidelines range . . . is presumptively reasonable.”)

(internal quotation marks and citation omitted).

              Finally, with regard to Cline’s suggestion that counsel

provided ineffective assistance, we “may address [such claims] on

direct appeal only if the lawyer’s ineffectiveness conclusively

appears from the record.”         United States v. Baldovinos, 434 F.3d


                                    - 3 -
233, 239 (4th Cir.), cert. denied, __ U.S. __, 74 U.S.L.W. 3474

(U.S.     Feb.   21,    2006)    (No.     05-8667).          Because       counsel’s

ineffectiveness does not conclusively appear from the face of the

record, we decline to review this claim on direct appeal.

            In accordance with Anders, we have reviewed the entire

record     for   any    meritorious      issues      and     have    found     none.

Accordingly, we affirm Cline’s conviction and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in   this    court    for   leave    to    withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court     and    argument    would     not    aid    the

decisional process.

                                                                            AFFIRMED




                                       - 4 -